Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (5/10/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-16) are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The designation of first and second members in claim 1 is repeated in claim 6 and others for shutter body. For this examination first and second members designation is understood for members for temperature control of upper electrode region.
  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kagatsume et al (JP 1-275784).
Kagatsume et al disclose a plasma processing apparatus for performing plasma processing in a depressurizable inner space, comprising:  
5a chamber having therein an inner space (Fig3); 
a supporting table provided in the inner space and configured to support a substrate to be mounted thereon (24); 
one or more first members, included in the chamber or separate from the chamber, partially exposed to a 10depressurized environment including the inner space (37); 
one or more second members, included in the chamber or separate from the chamber, each being in contact with a corresponding one of said one or more first members, and partially disposed in an atmospheric pressure environment (structure which includes feeder 48, 49) 15and 
Kagatsume et al disclose upper electrode (40), lower electrode (20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are also rejected under 35 U.S.C. 103 as being unpatentable over Kagatsume et al (JP 1-275784).
Kagatsume et al disclose a plasma processing apparatus for performing plasma processing in a depressurizable inner space, comprising:  
5a chamber having therein an inner space (Fig3); 
a supporting table provided in the inner space and configured to support a substrate to be mounted thereon (24); 

one or more second members, included in the chamber or separate from the chamber, each being in contact with a corresponding one of said one or more first members, and partially disposed in an atmospheric pressure environment (structure which includes feeder 48, 49) 15and one or more feeders (48, 49), each of which is configured to supply a coolant to a cavity formed in a corresponding one of said one or more second members (48, 49).
Kagatsume et al disclose upper electrode (40), lower electrode (20).
The rejection under 35 U.S.C. 103 is provided since the use of pipe or cavity for the same element is unclear.

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kagatsume et al (JP 1-275784) in view of Hirose et al (US 20040149214) and Gurary et al (US 20020185068).
Kagatsume et al disclose a plasma processing apparatus for performing plasma processing in a depressurizable inner space and disclose an opening for transferring substrate for processing but do not explicitly disclose shield with a corresponding opening and a shutter with a cavity for cooling.
Hirose et al disclose a shield (Fig 6 and 7, 50) with an opening corresponding (57) to an opening in the chamber wall for transferring substrates and a shutter to open/close the opening (49).
Hirose et al however do not disclose cavity in shutter body.

It would have been obvious for one of ordinary skill in the art at the time of invention to have a shield and shutter with temperature control to complement chamber temperature control of Kagatsume et al.

Claims 6-15 are also rejected under 35 U.S.C. 103 as being unpatentable over Kagatsume et al (JP 1-275784) in view of Toshifumi Ishida (US 20150187542) and Gurary et al (US 20020185068).
As discussed above Kagatsume et al disclose a plasma processing apparatus for performing plasma processing in a depressurizable inner space and disclose an opening for transferring substrate for processing but do not explicitly disclose shield with a corresponding opening and a shutter with a cavity for cooling.
Toshifumi Ishida disclose a shield (Fig 3 and 4, 71) with an opening corresponding (71a, 51) to an opening in the chamber wall for transferring substrates and a shutter to open/close the opening (55).
Toshifumi Ishida however do not disclose cavity in shutter body.
Gurary et al disclose shutter body in a similar apparatus and disclose cavity for flowing a fluid for temperature control (See abstract and Fig 3A). The cooling fluid could be a gas (claim 32).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kagatsume et al (JP 1-275784) in view of Lizuka et al (US 20070022954).
Kagatsume et al disclose a plasma processing apparatus for performing plasma and disclose temperature control but do not explicitly disclose heater for first member.
Lizuka et al disclose a plasma processing apparatus for performing plasma processing in a depressurizable inner space, comprising:  5a chamber having therein an inner space (Fig 1, 3); 
a supporting table provided in the inner space and configured to support a substrate to be mounted thereon (5 and para 62); one or more first members which includes heating (91) and second member include fluid cooling (92). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cooling structure corresponding to second member around first member is also disclosed in Shinya Nishimoto al (US 20110168673) and Kodashima et al (US 20070131167).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716